REASONS FOR ALLOWANCE

Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, nor teach, nor suggest, a gate driving circuit having the following features:
the gate driving module further comprises a first clamping unit; the first clamping unit is electrically coupled to the first output terminal, and clamps the first output terminal at a low-level voltage based on a first control signal and a second control signal; the first control signal and the second control signal are alternately at high-level voltage and inverted in a specified time period; when the gate driving module receives a reset signal, the first clamping unit clamps the first output terminal at the low-level voltage based on the first control signal and the second control signal
wherein the first clamping unit comprises a first clamping transistor and a second clamping transistor; a gate electrode of the first clamping transistor is electrically coupled to a drain electrode of a first control transistor through a second node, a gate electrode of the second clamping transistor is electrically coupled to a drain electrode of a second control transistor through a third node, source electrodes of the first clamping transistor and the second clamping transistor are electrically coupled to the first output terminal, and drain electrodes of the first clamping transistor and the second clamping transistor are grounded; a gate electrode of the first control transistor and a source electrode of the fourth control transistor receive the second control signal, a source electrode of the first control transistor and a gate electrode of the second control transistor receive the first control signal.

The above features advantageously allow each gate driving module to output two scanning signals to two scan lines in a time division manner, thus reducing the number of gate driving modules.  Further, the area of the gate driving circuit in the non-display region is also reduced and a width of the bezel can be reduced.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625